Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying the motion of defendant to withdraw his guilty plea (see, CPL 220.60 [3]; People v Hamilton, 192 AD2d 738, 740), which was entered at trial while the jury was deliberating. “The record reveals that the plea was knowing and voluntary and was made without protestation of innocence” (People v Collins, 186 AD2d 298). We reject the contention of defendant that he was deprived of effective assistance of counsel on his motion to withdraw the plea. (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Rape, 1st Degree.) Present—Denman, P. J., Pine, Balio, Boehm and Fallon, JJ.